Citation Nr: 0826576	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-19 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1971 to 
October 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).


FINDING OF FACT

In July 2008, VA was notified that the veteran died in 
January 2008.

CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran, and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2007).


ORDER

The appeal is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


